OPINION OF THE COURT
Per Curiam.
Luis E. Reyes has submitted an affidavit dated April 9,1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Reyes was admitted to the practice of law by the Appellate Division of the Supreme *95Court, Second Judicial Department, on June 28, 1978, under the name Luis Emilio Reyes.
Mr. Reyes acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations, inter alia, that he converted funds entrusted to him; commingled client funds with personal funds; failed to promptly pay and deliver to a client funds which the client was entitled to receive; and failed to maintain complete records of funds or to observe and comply with other required procedures to protect and preserve the identity of client funds.
Mr. Reyes acknowledges that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Luis E. Reyes as a member of the Bar is accepted and directed to be filed. Accordingly, Luis E. Reyes is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the resignation of Luis E. Reyes is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Luis E. Reyes is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Luis E. Reyes shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Luis E. Reyes is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.